 



Exhibit 10.60
ASYST TECHNOLOGIES, INC.
EMPLOYMENT DOCUMENT

     
EMPLOYEE:
  Alan Lowe
 
   
POSITION:
  SVP, Global Business Solutions
 
   
START DATE:
  August 29, 2005
 
   
BASE SALARY:
  $300,000 annual rate
 
   
STOCK:
   
 
   
Options
  220,000 shares (one-third vesting each anniversary of award date)
 
   
Restricted Stock
  30,000 shares (one-third vesting each anniversary of award date)
 
  10,000 shares (100%, 50% or 0% of shares vesting on 3rd anniversary of award
date, based on relative market cap performance)
 
   
 
  All option and stock awards subject to board approval, continued employment in
good standing, terms and conditions of employment and issuing stock plans, and
other requirements
 
   
FY 2006 MBO TARGET:
  75% of Base Salary (not be prorated for current fiscal year); minimum payment
of $150,000 for FY 06 (subject to plan requirements for
participation/eligibility/payment timing).
 
   
OTHER:
  “At will employment,” terminable by either party, at any time, for any reason,
with or without cause; change-of-control and indemnification agreements to be
offered; all terms, conditions, and policies of continuous and regular
employment apply.
 
   
 
  This Employment Document is subject specifically to all terms and conditions
set forth in the Reference Documents.

      /s/ Steve Schwartz   /s/ Donna Hamlin       Steve Schwartz
Chairman & CEO   Donna Hamlin
VP, Human Resources

AGREED AND ACCEPTED:

      /s/ Alan S. Lowe   August 29, 2005       Alan Lowe   Date

Reference Documents: Letter Dated August 26, 2005 ; Proprietary Information
Agreement; Agreement to Arbitrate Disputes and Claims; Code of Business Conduct

